DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a semiconductor device, classified in B81B3/0021.
II. Claims 19 and 20, drawn to a method of manufacturing a semiconductor device, classified in B81C1/00166.

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the devices of Claims 1 and 13 can be made by a materially different method, wherein a single substrate can be used to make the device instead of bonding a first and a second substrates.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions acquire different classification subgroups.
The inventions require different search queries
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 1 and 13 is/are generic to the following disclosed patentably distinct species:
1. Species I, as shown in FIGS. 1-4.
2. Species II, as shown in FIG. 5.
3. Species III, as shown in FIGS. 6 and 7.
4. Species IV, as shown in FIG. 8.
5. Species V, as shown in FIG. 9.
6. Species VI, as shown in FIG. 10. 

The species are independent or distinct because of the arrangement of the sensing structures 103 that are disposed opposite to each other, and the actuating structures 104 are disposed opposite to each other. In some embodiments, the sensing structure 103 is disposed along an entire edge of the device 102b; while in some embodiments, the actuating structure 104 is disposed along an entire edge of the device 102b, as shown in FIG. 5; the absence of the cavity in the first wafer 101, the configuration of the actuating structure 104 and the arrangement of the sensing structure 103 and the actuating structure 104. In some embodiments, the first wafer 101 does not include a cavity extending through the dielectric layer 101b, as shown in FIGS. 6 and 7; the device 102b is an actuating device. In some embodiments, the device 102b is a resonator, a movable micro stage, an optical device, an actuator or the like. In some embodiments, a total number of the actuating electrodes 104a is substantially greater than a total number of the sensing electrodes 103a. In some embodiments, a total top cross-sectional area of the sensing electrodes 103a is substantially less than a total top cross-sectional area of the actuating electrodes 104a, as shown in FIG. 8. In some embodiments, the sensing structure 103 surrounds the actuating structure 104; the arrangement of the sensing structure 103 and the actuating structure 104. In some embodiments, the sensing structures 103 are disposed opposite to each other, and the actuating structures 104 are disposed opposite to each other. In some embodiments, the sensing structure 103 is disposed at or around a corner of the device 102b. In some embodiments, the actuating structure 104 is disposed along an entire edge of the device 102b. In some embodiments, a total number of the actuating electrodes 104a is substantially greater than a total number of the sensing electrodes 103a. In some embodiments, a total top cross-sectional area of the sensing electrodes 103a is substantially less than a total top cross-sectional area of the actuating electrodes 104a, as shown in FIG. 9; the arrangement of the sensing structure 103. In some embodiments, the sensing structure 103 is disposed above the device 102b, the spring structure 102c or the anchoring structure 102d, as shown in FIG. 10. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898